Case 20-01405-JKS               Doc 10-5 Filed 09/08/20 Entered 09/08/20 00:20:23                        Desc
                               Exhibit Exhibit C- Indictment Page 1 of 32



                                                   INDICTME NT

                           SUPREME COURT OF THE STATE OF NEW YORK

                                                  COUNTY OF KINGS


--------- --------------- -- ------ ------ ------------------- ------ ------- -~
                                                                               ''
 THE PEOPLE OF THE STATE OF NEW YORK
                                                                               i' FILED:
                          -against-                                            '


 X: DAVID SAFIR (a.k.a. DIMA),                                                      INDICTMENT NO. 6641/2018
 X: ALEXANDER HASELKORN,
 X: ROBERTA HASELKORN (a.k.a ROBERTA
 BERGMAN),
 X: NADEZHDA URSULOVA, and
 X: THERON GRINAGE (a.k.a. TIMOTHY
 RUSSELL, a.k.a. MARCUS MONTGOMERY),

                                                            Defendants.
------------------------------- --------- ---- ---------------- ---- ----- ---'
COUNTS

Penal Law§ 470.15(l )(b)(ii)(A)(iii) MONEY LAUNDERING IN THE SECOND DEGREE
                                     (1 Count) (Defendant David Safir)

Penal Law § 176.20                                 INSURANCE FRAUD IN THE THIRD DEGREE
                                                   (8 Counts) (Defendants David Safir, Alexander Haselkorn,
                                                   Roberta Haselkorn, and Nadezhda Ursulova)

Penal Law § 176.20                                 INSURANCE FRAUD IN THE THIRD DEGREE
                                                   (1 Count) (Defendants David Safir and
                                                   Nadezhda Ursulova)

Penal Law§ 155.35(1)                               GRAND LARCENY IN THE THIRD DEGREE
                                                   (6 Counts) (Defendants David Safir, Alexander Haselkorn,
                                                   Roberta Haselkorn, and Nadezhda Ursulova)

Penal Law§ 155.35(1)                               GRAND LARCENY IN THE THIRD DEGREE
                                                   (1 Count) (Defendants David Safir and
                                                   Nadezhda Ursulova)
Case 20-01405-JKS       Doc 10-5 Filed 09/08/20 Entered 09/08/20 00:20:23        Desc
                       Exhibit Exhibit C- Indictment Page 2 of 32



Penal Law§ 155.30(1)             GRAND LARCENY IN THE FOURTH DEGREE
                                 (2 Counts) (Defendants David Safir, Alexander Haselkom,
                                 Roberta Haselkorn, and Nadezhda Ursulova)

Education Law§ 6512(1)           UNAUTHORIZED PRACTICE OF A PROFESSION
                                 (7 Counts) (Defendant Roberta Haselkom)

Education Law§ 6512(1)            UNAUTHORIZED PRACTICE OF A PROFESSION
                                  (7 Counts) (Defendant Alexander Haselkom)

Education Law§ 6512(1)            UNAUTHORIZED PRACTICE OF A PROFESSION
                                  (7 Counts) (Defendant David Safir)

Penal Law § 175.10                FALSIFYING BUSINESS RECORDS IN THE
                                  FIRST DEGREE (16 counts) (Defendants David Safir,
                                  Alexander Haselkorn, and Roberta Haselkom)

Penal Law§ 175.10                 FALSIFYING BUSINESS RECORDS IN THE
                                  FIRST DEGREE (2 counts) (Defendant David Safir)

Penal Law §190.65(1)(b)           SCHEME TO DEFRAUD IN THE FIRST DEGREE
                                  (1 count) (All defendants)

Judiciary Law §478                PRACTICING OR APPEARING AS ATTORNEY-AT-
                                  LAW WITHOUT BEING ADMITTED AND
                                  REGISTERED (2 counts) (Defendant Theron Grinage)



                                                      BARBARA D. UNDERWOOD
                                                      ATTORNEY GENERAL
A TRUE BILL


FOREPERSON




                                           2
 Case 20-01405-JKS       Doc 10-5 Filed 09/08/20 Entered 09/08/20 00:20:23                 Desc
                        Exhibit Exhibit C- Indictment Page 3 of 32



                                         COUNT ONE

       THE GRAND JURY OF THE COUNTY OF KINGS, by this indictment, accuses the

defendant DAVID SAFIR (a.k.a. DIMA) of the crime of MONEY LAUNDERING IN THE

SECOND DEGREE, in violation of Penal Law Section 470.lS(l)(b)(ii)(A)(iii), committed as

follows:

       The defendant, from on or about July 17, 2016 to July 21, 2017, in the County of Kings

and elsewhere, knowing that the property involved in one or more financial transactions; to wit,

checks cashed at A VW Check Cashing, represented the proceeds of specified criminal conduct,

conducted one or more such financial transactions which in fact involved the proceeds of specified

criminal conduct, knowing that the transaction or transactions in whole or in part were designed

to conceal or disguise the nature, the location, the source, the ownership, or the control of the

proceeds of specified criminal conduct, and the total value of the property involved in such

financial transaction or transactions exceeded one hundred thousand dollars.



                                         COUNT TWO

       THE GRAND JURY OF THE COUNTY OF KINGS, by this indictment, accuses the

defendants, DAVID SAFIR (a.k.a. DIMA), ALEXANDER HASELKORN, ROBERTA

HASELKORN (a.k.a ROBERTA BERGMAN), and NADEZHDA URSULOVA, of the crime of

INSURANCE FRAUD IN THE THIRD DEGREE, in violation of Penal Law Section 176.20,

committed as follows:

       The defendants, while acting in concert, from on or about May 25, 2017 to June 29, 2017,

in the County of Kings and elsewhere, committed a fraudulent insurance act, and thereby

wrongfully took, obtained, or withheld property, or attempted to wrongfully take, obtain, or




                                                3
Case 20-01405-JKS        Doc 10-5 Filed 09/08/20 Entered 09/08/20 00:20:23             Desc
                        Exhibit Exhibit C- Indictment Page 4 of 32



withhold property, with a value in excess of 1hi:ee thousand dollars from Met Life & Home

Insurance Company (hereinafter "Met Life"), in regards to no-fault insurance claims for Witness

One, a person whose identity is known to the Grand Jury ("Witness One").



                                      COUNT THREE

       THE GRAND JURY OF THE COUNTY OF KINGS, by this indictment, accuses the

defendants, DAVID SAFIR (a.k.a. DIMA), and NADEZHDA URSULOVA, of the crime of

INSURANCE FRAUD IN THE THIRD DEGREE, in violation of Penal Law Section 176.20,

committed as follows:

       The defendants, while acting in concert, from on or about August 18, 2016 to December 2,

2016, in the County of Kings and elsewhere, committed a fraudulent insurance act, and thereby

wrongfully took, obtained, or withheld .property, or attempted to wrongfully take, obtain, or

withhold property, with a value in excess of three thousand dollars from Government Employees

Insurance Company (hereinafter "GEICO"), in regards to no-fault insurance claims for Witness

Two, a person whose identity is known to the Grand Jury ("Witness Two").



                                       COUNT FOUR

       THE GRAND JURY OF THE COUNTY OF KINGS, by this indictment, accuses-the

defendants, DAVID SAFIR (a.k.a. DIMA), ALEXANDER HASELKORN, ROBERTA

HASELKORN (a.k.a ROBERTA BERGMAN), and NADEZHDA URSULOVA, of the crime of

INSURANCE FRAUD IN THE THIRD DEGREE, in violation of Penal Law Section 176.20,

committed as follows:




                                              4
 Case 20-01405-JKS       Doc 10-5 Filed 09/08/20 Entered 09/08/20 00:20:23                 Desc
                        Exhibit Exhibit C- Indictment Page 5 of 32



       The defendants, while acting in concert, from on or about January 5, 2017 to July 13, 2017,

in the County of Kings and elsewhere, committed a fraudulent insurance act, and thereby

wrongfully took, obtained, or withheld property, or attempted to wrongfully take, obtain, or

withhold property, with a value in excess of three thousand dollars from GEICO, in regards to no-

fault insurance claims for Witness Three, a person whose identity is known to the Grand Jury

("Witness Three").



                                         COUNT FIVE

       THE GRAND JURY OF THE COUNTY OF KINGS, by this indictment, accuses the

defendants, DAVID SAFIR (a.k.a. DIMA), ALEXANDER HASELKORN, ROBERTA

HASELKORN (a.k.a ROBERTA BERGMAN), and NADEZHDA URSULOVA, of the crime of

INSURANCE FRAUD IN THE THIRD DEGREE, in violation of Penal Law Section 176.20,

committed as·follows:

       The defendants, while acting in concert, from on or about December 29, 2016 to June 23,

2017, in the County of Kings and elsewhere, committed a fraudulent insurance act, and thereby

wrongfully took, obtained, or withheld property, or attempted to wrongfully take, obtain or

withhold property, with a value in excess of three thousand dollars from GEICO, in regards to no-

fault insurance claims for Witness Four, a person whose identity is known to the Grand Jury

(" Witness Four").




                                                5
 Case 20-01405-JKS        Doc 10-5 Filed 09/08/20 Entered 09/08/20 00:20:23                 Desc
                         Exhibit Exhibit C- Indictment Page 6 of 32



                                          COUNT SIX

       THE GRAND JURY OF THE COUNTY OF KINGS, by this indictment, accuses the

defendants, DAVID SAFIR (a.k.a. DIMA), ALEXANDER . HASELKORN, ROBERTA

HASELKORN (a.k.a ROBERTA BERGMAN), and NADEZHDA URSULOVA, of the crime of

INSURANCE FRAUD IN THE THIRD DEGREE, in violation of Penal Law Section 176.20,

committed as follows:

       The defendants, while acting in concert, from on or about June 8, 2017 to July 21 , 2017, in

the County of Kings and elsewhere, committed a fraudulent insurance act, and thereby wrongfully

took, obtained, or withheld property, or attempted to wrongfully take, obtain, or withhold property,

with a value in excess of three thousand dollars from Liberty Mutual Insurance Company ("Liberty

Mutual"), in regards to no-fault insurance claims for Witness Five, a person whose identity is

known to the Grand Jury ("Witness Five").



                                         COUNT SEVEN
       THE GRAND ruRY OF THE COUNTY OF KINGS, by this indictment, accuses the

defendants, DAVID SAFIR (a.k.a. DIMA), ALEXANDER HASELKORN, ROBERTA

HASELKORN (a.k.a ROBERTA BERGMAN), and NADEZHDA URSULOVA, of the crime of

INSURANCE FRAUD IN THE THIRD DEGREE, in violation of Penal Law Section 176.20,

committed as follows:

        The defendants, while acting in concert, from on or about June 8, 2017 to July 21, 2017, in .

the County of Kings and elsewhere, committed a fraudulent insurance act, and thereby wrongfully

took, obtained, or withheld property, or attempted to wrongfully take, obtain, or withhold property,

with a value in excess of three thousand dollars from Liberty Mutual, in regards to no-fault




                                                  6
 Case 20-01405-JKS         Doc 10-5 Filed 09/08/20 Entered 09/08/20 00:20:23              Desc
                          Exhibit Exhibit C- Indictment Page 7 of 32




insurance claims for Witness Six, a person whose identity is known to the Grand Jury ("Witness

Six").



                                        COUNT EIGHT

         THE GRAND JURY OF THE COUNTY OF KINGS, by this indictment, accuses the

defendants, DAVID SAFIR (a.k.a. DIMA), ALEXANDER HASELKORN, .ROBERTA

HASELKORN (a.k.a ROBERTA BERGMAN), and NADEZHDA URSULOVA, of the crime of

INSURANCE FRAUD IN THE THIRD DEGREE, in violation of Penal Law Section 176.20,

committed as follows:

         The defendants, while acting in concert, from on or about March 23, 2017 to July 19, 2017

in the County of Kings and elsewhere, committed a fraudulent insurance act, and thereby

wrongfully took, obtained, or withheld property, or attempted to wrongfully take, obtain, or

withhold property, with a value in excess of three thousand dollars from GEICO, in regards to no-

fault insurance claims for Witness Seven, a person whose identity is known to the Grand Jury

("Witness Seven").



                                          COUNT NINE

         THE GRAND JURY OF THE COUNTY OF KINGS, by this indictment, accuses the

defendants, DAVID SAFIR (a.k.a. DIMA), ALEXANDER HASELKORN, ROBERTA

HASELKORN (a.k.a ROBERTA BERGMAN), and NADEZHDA URSULOVA, of the crime of

INSURANCE FRAUD IN THE THIRD DEGREE, in violation of Penal Law Section 176.20,

committed as follows:




                                                 7
 Case 20-01405-JKS       Doc 10-5 Filed 09/08/20 Entered 09/08/20 00:20:23                Desc
                        Exhibit Exhibit C- Indictment Page 8 of 32



       The defendants, while acting in concert, from on or about January 5, 2017 to June 14, 2017

in the County of Kings and elsewhere, committed a fraudulent insurance act, and thereby

wrongfully took, obtained, or withheld property, or attempted to wrongfully take, obtain, or

withhold property, with a value in excess of three thousand dollars from Amica Mutual Insurance

Company ("Amica"), in regards to no-fault insurance claims for Witness Eight, a person whose

identity is known to the Grand Jury ("Witness Eight").



                                         COUNT TEN

       THE GRAND JURY OF THE COUNTY OF KINGS, by this indictment, accuses the

defendants, DAVID SAFIR (a.k.a. DIMA), ALEXANDER HASELKORN, ROBERTA

HASELKORN (a.k.a ROBERTA BERGMAN), and NADEZHDA URSULOVA, of the crime of

INSURANCE FRAUD IN THE THIRD DEGREE, in violation of Penal Law Section 176.20,

committed as follows:

       The defendants, while acting in concert, from on or about March 9, 2017 to July 13, 2017,

2017 in the County of Kings and elsewhere, committed a fraudulent insurance act, and thereby

wrongfully took, obtained, or withheld property, or attempted to wrongfully take, obtain, or

withhold property, with a valtie in excess of three thousand dollars from GEICO, in regards to.no-

fault insurance claims for Witness Nine, a person whose identity is known to the Grand Jury

("Witness Nine").




                                                8
 Case 20-01405-JKS       Doc 10-5 Filed 09/08/20 Entered 09/08/20 00:20:23              Desc
                        Exhibit Exhibit C- Indictment Page 9 of 32



                                     COUNT ELEVEN

       THE GRAND JURY OF THE COUNTY OF KINGS, by this indictment, accuses the

defendants DAVID SAFIR (a.k.a. DIMA), ALEXANDER HASELKORN, ROBERTA

HASELKORN (a.k.a ROBERTA BERGMAN), and NADEZHDA URSULOVA of the crime of

GRAND LARCENY IN THE THIRD DEGREE, in violation of Penal Law Section 155.35(1 ),

committed as follows:

       the defendants, while acting in concert, from on or about May 25, 2017 to June 29,2017,

in the County of Kings and elsewhere, stole property having a value in excess of three thousand

dollars from Met Life & Home Insurance Company, in regards to no-fault insurance claims for

Witness One.




                                     COUNT TWELVE

       THE GRAND JURY OF THE COUNTY OF KINGS, by this indictment, accuses the

defendants DAVID SAFIR (a.k.a. DIMA), and NADEZHDA URSULOVA of the crime of

GRAND LARCENY IN THE THIRD DEGREE, in violation of Penal Law Section 155.35(1),

committed as follows:

       The defendants, while acting in concert, from on or about August 18, 2016 to December 2, .

2016, in the County of Kings and elsewhere, stole property having a value in excess of three
                                       '
thousand dollars from GEICO, in regards to no-fault insurance claims for Witness Two.




                                               9
 Case 20-01405-JKS        Doc 10-5 Filed 09/08/20        Entered 09/08/20 00:20:23        Desc
                        Exhibit Exhibit C- Indictment    Page 10 of 32



                                    COUNT TIDRTEEN

       THE GRAND JURY OF THE COUNTY OF KINGS, by this indictment, accuses the

defendants DAVID SAFIR (a.k.a. DIMA), ALEXANDER HASELKORN, ROBERTA

HASELKORN (a.k.a ROBERTA BERGMAN), and NADEZHDA URSULOVA of the crime of

GRAND LARCENY IN THE THIRD DEGREE, in violation of Penal Law Section 155.35(1 ),

committed as follows:

       The defendants, while acting in concert, from on or about January 5, 2017 to July 13,2017,

in the County of Kings and elsewhere, stole property having a value in excess of three thousand

dollars from GEICO, in regards to no-fault insurance claims for Witness Three.


                                    COUNT FOURTEEN

       THE GRAND JURY OF THE COUNTY OF KINGS, by .this indictment, accuses the

defendants DAVID SAFIR (a.k.a. DIMA), ALEXANDER HASELKORN, ROBERTA

HASELKORN (a.k.a ROBERTA BERGMAN), and NADEZHDA URSULOVA of the crime of

GRAND LARCENY IN THE THIRD DEGREE, in violation of Penal Law Section 155.35(1),

committed as follows:

       The defendants, while acting in.concert, from on or about December 29, 2016 to June 23,

2017, in the County of Kings and elsewhere, stole property having a value in excess of three

thousand dollars from GEICO, in regards to no-fault insurance claims for Witness Four.




                                      COUNT FIFTEEN

       THE GRAND JURY OF THE COUNTY OF KINGS, by this indictment, accuses the

defendants DAVID SAFIR (a.k.a. DIMA), ALEXANDER HASELKORN, ROBERTA

HASELKORN (a.k.a ROBERTA BERGMAN), and NADEZHDA URSULOVA of the crime of
 Case 20-01405-JKS        Doc 10-5 Filed 09/08/20         Entered 09/08/20 00:20:23        Desc
                        Exhibit Exhibit C- Indictment     Page 11 of 32



GRAND LARCENY IN THE FOURTH DEGREE, in violation of Penal Law Section 155.30(1),

committed as follows:

       The defendants, while acting in concert, from on or about June 8, 2017 to July 21, 2017, in

the County of Kings and elsewhere, stole property having a value in excess of one thousand dollars

from Liberty Mutual, in regards to no-fault insurance claims for Witness Five.


                                      COUNT SIXTEEN

       THE GRAND JURY OF THE COUNTY OF KINGS, by this indictment, accuses the

defendants DAVID SAFIR (a.k.a. DIMA), ALEXANDER HASELKORN, ROBERTA

HASELKORN (a.k.a ROBERTA BERGMAN), and NADEZHDA URSULOVA of the crime of

GRAND LARCENY IN THE FOURTH DEGREE, in violation of Penal Law Section 155.30(1),

committed as follows:

       The defendants, while acting in concert, from on or about June 8, 2017 to July 21 , 2017, in

the County ofKings and elsewhere, stole property having a value·in excess of one thousand dollars

from Liberty Mutual, in regards to no-fault insurance claims for Witness Six.


                                     COUNT SEVENTEEN

       THE GRAND JURY OF THE COUNTY OF KINGS, by this indictment, accuses the

defendants DAVID SAFIR (a.k.a. DIMA); ALEXANDER HASELKORN, ROBERTA

HASELKORN (a.k.a ROBERTA BERGMAN), and NADEZHDA URSULOVA of the crime of

GRAND LARCENY IN THE THIRD DEGREE, in violation of Penal Law Section 155.35(1),

committed as follows:




                                                11
 Case 20-01405-JKS        Doc 10-5 Filed 09/08/20        Entered 09/08/20 00:20:23        Desc
                        Exhibit Exhibit C- Indictment    Page 12 of 32



       The defendants, while acting in concert, from on or about March 23, 2017 to July 19, 2017,

in the County of Kings and elsewhere, stole property having a value in excess of three thousand

dollars from GEICO, in regards to no-fault insurance claims for Witness Seven.


                                     COUNT EIGHTEEN

       THE GRAND JURY OF THE COUNTY OF KINGS, by this indictment, accuses the

defendants DAVID SAFIR (a.k.a. DIMA), ALEXANDER HASELKORN, ROBERTA

HASELKORN (a.k.a ROBERTA BERGMAN), and NADEZHDA URSULOVA of the crime of

GRAND LARCENY IN THE TIDRD DEGREE, in violation of Penal Law Sec9on 155.35(1),

committed as follows:

       The defendants, while acting in concert, from on or about January 5, 2017 to June 14, 2017,

in the County of Kings and elsewhere, stole property having a value in excess of three thousand

dollars from Amica, in regards to no-fault insurance claims for Witness Eight.


                                     COUNT NINETEEN

       THE GRAND JURY OF THE ·COUNTY OF KINGS, by this indictment, accuses the

defendants DAVID SAFIR (a.k.a. DIMA), ALEXANDER HASELKORN, ROBERTA

HASELKORN (a.k.a ROBERTA BERGMAN), and NADEZHDA URSULOVA of the crime of

GRAND LARCENY IN THE THIRD DEGREE, in violation of Penal Law Section 155.35(1),

committed as follows:

       The defendants, while acting in concert, from on or about March 9, 2017 to July 13, 2017,

in the County of Kings and elsewhere, stole property having a value in excess of three thousand

dollars from GEICO, in regards to no-fault insurance claims for Witness Nine.




                                                12
 Case 20-01405-JKS        Doc 10-5 Filed 09/08/20          Entered 09/08/20 00:20:23        Desc
                        Exhibit Exhibit C- Indictment      Page 13 of 32



                                       COUNT TWENTY

       THE GRAND JURY OF THE COUNTY OF NEW YORK, by this indictment, accuses

the defendant, ROBERTA HASELKORN (a.k.a ROBERTA BERGMAN), of the crime of

UNAUTHORIZED PRACTICE OF A PROFESSION, in violation of Section 6512(1) of the

Education Law, committed as follows:

       The defendant, from on or about May 25, 2017 to June 29, 2017, in the County of Kings

and elsewhere, not being authorized to practice medicine under the Education Law, a profession

for which a license is a prerequisite, practiced or offered to practice or held herself out as being

able to practice the profession of medicine, regarding Witness One.



                                    COUNT TWENTY-ONE

       THE GRAND JURY OF THE COUNTY OF NEW YORK, by this indictment, accuses

the defendant, ALEXANDER HASELKORN, of the crime of UNAUTHORIZED PRACTICE OF

A PROFESSION, in violation of Section 6512(1) of the Education Law, committed as follows:

       The defendant, from on or about May 25, 2017 to June 29, 2017, in the County of Kings

arid elsewhere, aided or abetted an unlicensed person, to wit: Roberta Haselkom, to practice the

profession of medicine, a profession for which a license is a prerequisite, regarding Witness One.



                                    COUNT TWENTY-TWO

       THE GRAND JURY OF THE COUNTY OF NEW YORK, by this indictment, accuses

the defendant, DAYID SAFIR (a.k.a. DIMA), of the crime of UNAUTHORIZED PRACTICE OF

A PROFESSION, in violation of Section 6512(1 ) of the Education Law, committed as follows:




                                                 13
 Case 20-01405-JKS        Doc 10-5 Filed 09/08/20          Entered 09/08/20 00:20:23        Desc
                        Exhibit Exhibit C- Indictment      Page 14 of 32



       The defendant, from on or about May 25, 2017 to June 29, 201 7, in the County of Kings

and elsewhere, aided or abetted an unlicensed person, to wit: Roberta Haselkom, to practice the

profession of medicine, a profession for which a license is a prerequisite, regarding Witness One.



                                  COUNT TWENTY-THREE

       THE GRAND JURY OF THE COUNTY OF NEW YORK, by this indictment, accuses

the defendant, ROBERTA HASELKORN (a.k.a ROBERTA BERGMAN), of the crime of

UNAUTHORIZED PRACTICE OF A PROFESSION, in violation of Section 6512(1) of the

Education Law, committed as follows:

       The defendant, from on or about January 5, 2017 to July 13, 2017, in the County of Kings

and elsewhere, not being authorized to practice medicine under the Education Law, a profession

for which a license is a prerequisite, practiced or offered to practice or held herself out as being

able to practice the profession of medicine, regarding Witness Three.



                                   COUNT TWENTY-FOUR

       THE GRAND JURY OF THE COUNTY OF NEW YORK, by this indictment, accuses

the defendant, ALEXANDER HASELKORN, of the crime of UNAUTHORIZED PRACTICE OF

A PROFESSION, in violation of Section 6512(1) of the Education Law, committed as follows:

        The defendant, from on or aboutJanuary 5, 2017 to July 13, 2017, in the County of Kings

and elsewhere, aided or abetted an unlicensed person, to wit: Roberta Haselkom, to practice the

profession of medicine, a profession for which a license is a prerequisite, regarding Witness Three.




                                                 14
 Case 20-01405-JKS        Doc 10-5 Filed 09/08/20          Entered 09/08/20 00:20:23         Desc
                        Exhibit Exhibit C- Indictment      Page 15 of 32



                                   COUNT TWENTY-FIVE

       THE GRAND JURY OF THE COUNTY OF NEW YORK, by this indictment, accuses

the defendant, DAVID SAFIR (a.k.a. DIMA), of the crime of UNAUTHORIZED PRACTICE OF

A PROFESSION, in violation of Section 6512(1) of the Education Law, committed as follows:

       The defendant, from on or about January 5, 2017 to July 13, 2017, in the County of Kings

and elsewhere, aided or abetted an unlicensed person, to wit: Roberta Haselkom, to practice the

profession of medicine, a profession for which a license is a prerequisite, regarding Witness Three.



                                     COUNT TWENTY-SIX

       THE GRAND JURY OF THE COUNTY OF NEW YORK, by this indictment, accuses

the defendant, ROBERTA HASELKORN (a.k.a ROBERTA BERGMAN), of the crime of

UNAUTHORIZED PRACTICE OF A PROFESSION, in violation of Section 6512(1) of the

Education Law, committed as follows:

        The defendant, from on or about February 2, 2017 to June 23, 2017, in the County of Kings

and elsewhere, not being authorized to practice medicine under the Education Law, a profession

for which a license is a prerequisite, practiced or offered to practice or held herself out as being

able to practice the profession of medicine, regarding Wjtness Four.



                                   COUNT TWENTY-SEVEN

        THE GRAND JURY OF THE COUNTY OF NEW YORK, by this indictment, accuses

the defendant, ALEXANDER HASELKORN, ofthe crime of UNAUTHORIZED PRACTICE OF

A PROFESSION, in violation of Section 6512(1) of the Education Law, committed as follows:




                                                 15
  Case 20-01405-JKS        Doc 10-5 Filed 09/08/20          Entered 09/08/20 00:20:23         Desc
                         Exhibit Exhibit C- Indictment      Page 16 of 32



        The defendant, from on or about February 2, 2017 to June 23, 2017, in the County of Kings

and elsewhere, aided or abetted an unlicensed person, to wit: Roberta Haselkom, to practice the

profession of medicine, a profession for which a license is a prerequisite, regarding Witness Four.



                                   COUNT TWENTY-EIGHT

        THE GRAND JURY OF THE COUNTY OF NEW YORK, by this indictment, accuses

· the defendant, DAVID SAFIR (a.k.a. DIMA), ofthe crime of UNAUTHORIZED PRACTICE OF

A PROFESSION, in violation of Section 6512(1) of the Education Law, committed as follows:

        The defendant, from on or about February 2, 2017 to June 23, 2017, in the County of Kings

and elsewhere, aided or abetted an unlicensed person, to wit: Roberta Haselkom, to practice the

profession of medicine, a profession for which a license is a prerequisite, regarding Witness Four.



                                     COUNT TWENTY-NINE

        THE GRAND JURY OF THE COUNTY OF NEW YORK, by this indictment, accuses

the defendant, ROBERTA HASELKORN (a.k.a ROBERTA BERGMAN), of the crime of

 UNAUTHORIZED PRACTICE OF A PROFESSION, in violation of Section 6512(1) of the

 Education Law, committed    as follows:
        The defendant, from on or about June 8, 2017 to July 21, 2017, in the County of Kings and

 elsewhere, not being authorized to practice medicine under the Education Law, a profession for

 which a license is a prerequisite, practiced or offered to practice or held herself out as being able

 to practice the profession of medicine, regarding Witness Five.




                                                  16
 Case 20-01405-JKS        Doc 10-5 Filed 09/08/20          Entered 09/08/20 00:20:23        Desc
                        Exhibit Exhibit C- Indictment      Page 17 of 32



                                       COUNT THIRTY

       THE GRAND JURY OF THE COUNTY OF NEW YORK, by this indictment, accuses

the defendant, ALEXANDER HASELKORN, of the crime of UNAUTHORIZED PRACTICE OF

A PROFESSION, in violation of Section 6512(1) of the Education Law, committed as follows:

       The defendant, from on or about June 8, 2017 to July 21, 2017, in the County of Kings and

elsewhere, aided or abetted an unlicensed person, to wit: Roberta Haselkom, to practice the

profession of medicine, a profession for which a license is a prerequisite, regarding Witness Five.



                                    COUNT THIRTY-ONE

       THE GRAND JURY OF THE COUNTY OF NEW YORK, by this indictment, accuses

the defendant, DAVID SAFIR (a.k.a. DIMA), ofthe crime of UNAUTHORIZED PRACTICE OF

A PROFESSION, in violation of Section 6512(1) of the Education Law, committed as follows:

       The defendant, ·from on or about June 8, 2017 to July 21, 2017, in the County of Kings and

elsewhere, aided or abetted an unlicensed person, to wit: Roberta Haselkom, to practice the

profession of medicine, a profession for which a license is a prerequisite, regarding Witness Five.



                                    COUNT THIRTY-TWO

       THE GRAND JURY OF THE COUNTY OF NEW YORK, by this indictment, accuses

the defendant, ROBERTA HASELKORN (a.k.a ROBERTA BERGMAN), of the crime of

UNAUTHORIZED PRACTICE OF A PROFESSION, in violation of Section 6512(1) of the

Education Law, committed as follows:

        The defendant, from on or about March 23, 2017 to July 19, 2017, in the County of Kings

and elsewhere, not being authorized to practice medicine under the Education Law, a profession




                                                 17
 Case 20-01405-JKS         Doc 10-5 Filed 09/08/20         Entered 09/08/20 00:20:23         Desc
                         Exhibit Exhibit C- Indictment     Page 18 of 32



for which a license is a prerequisite, practiced or offered to practice or held herself out as being

able to practice the profession of medicine, regarding Witness Seven.



                                   COUNT THIRTY-THREE

       THE GRAND JURY OF THE COUNTY OF NEW YORK, by this indictment, accuses

the defendant, ALEXANDER HASELKORN, ofthe crime of UNAUTHORIZED PRACTICE OF

A PROFESSION, in violation of Section 6512(1) of the Education Law, committed as follows:

       The defendant, from on or about March 23, 2017 to July 19, 2017, in the County of Kings

and elsewhere, aided or abetted an unlicensed person, to wit: Roberta Haselkorn, to practice the

profession of medicine, a profession for which a license is a prerequisite, regarding Witness Seven.



                                    COUNT THIRTY-FOUR

        THE GRAND JURY OF THE COUNTY OF NEW YORK, by this indictment, accuses

the defendant, DAVID SAFIR (a.k.a. DIMA), ofthe crime of UNAUTHORIZED PRACTICE OF

A PROFESSION, in violation of Section 6512(1) of the Education Law, committed as follows:

        The defendant, from on or about March 23, 2017 to July 19, 2017, in the County of Kings

and elsewhere, aided or abetted an unlicensed person, to wit: Roberta Haselkorn, to practice the

profession ofmedicine, a profession for which a license is a prerequisite, regarding Witness Seven.



                                     COUNT THIRTY-FIVE

        THE GRAND JURY OF THE COUNTY OF NEW YORK, by this indictment, accuses

the defendant, ROBERTA HASELKORN (a.k.a ROBERTA BERGMAN), of the crime of




                                                 18
 Case 20-01405-JKS         Doc 10-5 Filed 09/08/20         Entered 09/08/20 00:20:23         Desc
                         Exhibit Exhibit C- Indictment     Page 19 of 32



UNAUTHORIZED PRACTICE OF A PROFESSION, in violation of Section 65 12(1) of the

Education Law, committed as follows:

       The defendant, from on or about January 5, 2017 to June 14, 2017, in the County of Kings

and elsewhere, not being authorized to practice medicine under the Education Law, a profession

for which a license is a prerequisite, practiced or offered to practice or held herself out as being

able to practice the profession of medicine, regarding Witness Eight.



                                     COUNT THIRTY-SIX

       THE GRAND JURY OF THE COUNTY OF NEW YORK, by this indictment, accuses

the defendant, ALEXANDER HASELKORN, ofthe crime of UNAUTHORIZED PRACTICE OF

A PROFESSION, in violation of Section 6512(1) of the Education Law, committed as follows:

        The defendant, from on or about January 5, 201 7 to June 14, 2017, in the County of Kings

and elsewhere, aided or abetted an unlicensed person, to wit: Roberta Haselkom , to practice the

profession of medicine, a profession for which a license is a prerequisite, regarding Witness Eight.



                                   COUNT THIRTY-SEVEN

        THE GRAND JURY OF THE COUNTY OF NEW YORK, by this indictment, accuses

the defendant, DAVID SAFIR (a.k.a. DIMA), of the crime of UNAUTHORIZED PRACTICE OF

A PROFESSION, in violation of Section 6512(1) of the Education Law, committed as follows:

        The defendant, from on or about January 5, 2017 to June 14, 2017, in the County of Kings

and elsewhere, aided or abetted an unlicensed person, to wit: Roberta Haselkom, to practice the

profession of medicine, a profession for which a license is a prerequisite, regarding Witness Eight.




                                                 19
   Case 20-01405-JKS       Doc 10-5 Filed 09/08/20          Entered 09/08/20 00:20:23        Desc
                         Exhibit Exhibit C- Indictment      Page 20 of 32



                                    COUNT TffiRTY-EIGHT

        THE GRAND JURY OF THE COUNTY OF NEW YORK, by this indictment, accuses

 the defendant, ROBERTA HASELKORN (a.k.a ROBERTA BERGMAN), of the crime of

 UNAUTHORIZED PRACTICE OF A PROFESSION, in violation of Section 6512(1) of the

 Education Law, committed as follows:

        The defendant, from on or about March 9, 2017 to July 13, 2017, in the County of Kings

. and elsewhere, not being authorized to practice medicine under the Education Law, a profession

 for which a license is a prerequisite, practiced or offered to practice or held herself out as being

 able to practice the profession of medicine, regarding Witness Nine.



                                     COUNT THIRTY-NINE

        THE GRAND JURY OF THE COUNTY OF NEW YORK, by this indictment, accuses

 the defendant, ALEXANDER HASELKORN, ofthe crime of UNAUTHORIZED PRACTICE OF

 A PROFESSION, in violation of Section 6512(1) of the Education Law, committed as follows:

        The defendant, from on or about March 9, 2017 to July 13, 2017, in the County of Kings ·

 and elsewhere, aided or abetted an unlicensed person, to wit: Roberta Haselkom, to practice the

 profession of medicine, a profession for which a license is a prerequisite, regarding Witness Nine.



                                          COUNT FORTY

         THE GRAND JURY OF THE COUNTY OF NEW YORK, by this indictment, accuses

 the defendant, DAVID SAFIR (a.k.a. DIMA), of the crime ofUNAUTHORIZED PRACTICE OF

 A PROFESSION, in violation of Section 6512(1) of the Education Law, committed as follows:




                                                  20
 Case 20-01405-JKS        Doc 10-5 Filed 09/08/20          Entered 09/08/20 00:20:23        Desc
                        Exhibit Exhibit C- Indictment      Page 21 of 32



       The defendant, from on or about March 9, 2017 to July 13, 2017, in the County of Kings

and elsewhere, aided or abetted an unlicensed persori, 'to wit: Roberta Haselkom, to practice the

profession of medicine, a profession for which a license is a prerequisite, regarding Witness Nine.



                                     COUNT FORTY-ONE

       THE GRAND JURY OF THE COUNTY OF KINGS, by this indictment, accuses the

defendants DAVID SAFIR (a.k.a. DIMA), ALEXANDER HASELKORN, and ROBERTA

HASELKORN (a.k.a ROBERTA BERGMAN), of the crime of FALSIFYING BUSINESS

RECORDS IN THE FIRST DEGREE, in violation of Penal Law Section 175.10, committed as

follows:

       The defendants, while acting in concert, in the County of Kings and elsewhere, on or about

May 25, 2017, with intent to defraud, incl_uding an intent to commit another crime or to aid or

conceal the commission thereof, made or caused to be made a false entry in the business records

of an enterprise, to wit: a New York Motor Vehicle No-Fault Insurance Law Verification of

Treatment by Attending Physician or Other Provider of Health Service form ("NF3 Form") and

accompanying Initial Visit report submitted to Met Life for Witness One.



                                     COUNT FORTY-TWO

        THE GRAND JURY OF THE COUNTY OF KINGS, by this indictment, accuses the

defendants DAVID SAFIR (a.k.a. DIMA), ALEXANDER HASELKORN, and ROBERTA

HASELKORN (a.k.a ROBERTA BERGMAN), of the crime of FALSIFYING BUSINESS

RECORDS IN THE FIRST DEGREE, in violation of Penal Law Section 175.10, committed as

follows:




                                                 21
 Case 20-01405-JKS        Doc 10-5 Filed 09/08/20          Entered 09/08/20 00:20:23         Desc
                        Exhibit Exhibit C- Indictment      Page 22 of 32



       The defendants, while acting in concert, in the County of Kings and elsewhere, on or about

June 30, 2017, with intent to defraud, including an intent to commit another crime or to aid or

conceal the commission thereof, made or caused to be made a false entry in the business records

of an enterprise, to wit: an NF3 form and accompanying Medical Re-Evaluation report submitted

to Met Life for Witness One.



                                   COUNT FORTY-THREE

       THE GRAND JURY OF THE COUNTY OF KINGS, by this indictment, accuses the

defendant DAVID SAFIR (a.k.a. DIMA) of the crime of FALSIFYING BUSINESS RECORDS

IN THE FIRST DEGREE, in violation of Penal Law Section 175.10, committed as follows:

       The defendant, in the County of Kings and elsewhere, on or about August 22, 2016, with

intent to defraud, including an intent to commit another crime or to aid or conc~al the commission

thereof, made or caused to be made a false entry in the business records of an enterprise, to wit: an

NF3 Form and accompanying Initial Visit report submitted to GEICO for Witness Two.



                                     COUNT FORTY-FOUR

       THE _GRAND JURY OF THE COUNTY OF KINGS, by this indictment, accuses the

defendant DAVID SAFIR (a.k.a. DIMA) of ·the crime of FALSIFYING BUSINESS RECORDS
                   .                                                      .
IN THE FIRST DEGREE, in violation of Penal Law Section 175.10, committed as follows:

        The defendant, in the County of Kings and elsewhere, on or about September 14, 2016

with intent to defraud, including an intent to commit another crime or to aid or conceal the

commission thereof, made or ca~sed to be made a false entry in the business records of an




                                                 22
 Case 20-01405-JKS        Doc 10-5 Filed 09/08/20         Entered 09/08/20 00:20:23       Desc
                        Exhibit Exhibit C- Indictment     Page 23 of 32



enterprise, to wit: an NF3 Form and accompanying Report of Somatosensory Evoked Potentials

(SSEP) from Lower Extremities submitted to GEICO for Witness Two.



                                    COUNT FORTY-FIVE

       THE GRAND JURY OF THE COUNTY OF KINGS, by this indictment, accuses the

defendants DAVID SAFIR (a.k.a. DIMA), ALEXANDER HASELKORN, and ROBERTA

HASELKORN (a.k.a ROBERTA BERGMAN), of the crime of FALSIFYING BUSINESS

RECORDS IN THE FIRST DEGREE, in violation of Penal Law Section 175.10, committed as

follows:

       The defendants, while acting in concert, in the County of Kings and elsewhere, on or about

January I 0, 2017 with intent to defraud, including an intent to commit another crime or to aid or

conceal the commission thereof, made or caused to be made a false entry in the business records

of an enterprise, to wit: an NF3 Form and accompanying Initial Visit report submitted to GEICO

for Witness Three.



                                     COUNT FORTY-SIX

       THE GRAND JURY OF THE COUNTY OF KINGS, by this indictment, accuses the

defendants DAVID SAFIR (a.k.a. DIMA), ALEXANDER HASELKORN, and ROBERTA

HASELKORN (a.k.a ROBERTA BERGMAN), of the crime of FALSIFYING BUSINESS

RECORDS IN THE FIRST DEGREE, in violation of Penal Law Section 175. 10, committed as

follows:

       The defendants, while acting in concert, in the County of Kings and elsewhere, on or about

April 18, 2017, with intent to defraud, including an intent to commit another crime or to aid or




                                                23
 Case 20-01405-JKS        Doc 10-5 Filed 09/08/20         Entered 09/08/20 00:20:23       Desc
                        Exhibit Exhibit C- Indictment     Page 24 of 32



conceal the commission thereof, made or caused to be made a false entry in the business records

of an enterprise, to wit: an NF3 Form and accompanying Range of Motion Exam report submitted

to GEICO for Witness Three.



                                  COUNT FORTY-SEVEN

       THE GRAND JURY OF THE COUNTY OF KINGS, by this indictment, accuses the

defendants DAVID SAFIR (a.k.a. DIMA), ALEXANDER HASELKORN, and ROBERTA

HASELKORN (a.k.a ROBERTA BERGMAN), of the crime of FALSIFYING BUSINESS

RECORDS IN THE FIRST DEGREE, in violation of Penal Law Section 175.10, committed as

follows:

       The defendants, while acting in concert, in the County of Kings and elsewhere, on or about

February 10, 2017 with intent to defraud, including an intent to commit another crime or to aid or

conceal the commission thereof, made or caused to be made a false entry in the business records

of an enterprise, to wit: an NF3 Form and accompanying Medical Re-Evaluation report submitted

to GEICO for Witness Four.



                                   COUNT FORTY-EIGHT

       THE GRAND JURY OF THE COUNTY OF KINGS, by this indictment, accuses the

defendants DAVID SAFIR (a.k.a. DIMA), ALEX~NDER HASELKORN, and ROBERTA

HASELKORN (a.k.a ROBERTA BERGMAN), of the crime of FALSIFYING BUSINESS

RECORDS IN THE FIRST DEGREE, in violation of Penal Law Section 175.10, committed as

follows:




                                                24
 Case 20-01405-JKS       Doc 10-5 Filed 09/08/20         Entered 09/08/20 00:20:23       Desc
                       Exhibit Exhibit C- Indictment     Page 25 of 32



       The defendants, while acting in concert, in the County of Kings and elsewhere, on or about

April 24, 2017, with intent to defraud, including an intent to commit another crime or to aid or

conceal the commission thereof, made or caused to be made a false entry in the business records

of an enterprise, to wit: an NF3 Form and accompanying Medical Re-Evaluation report submitted

to GEICO for Witness Four.



                                   COUNT FORTY-NINE

       THE GRAND JURY OF THE COUNTY OF KINGS, by this indictment, accuses the

defendants DAVID SAFIR (a.k.a. DIMA), ALEXANDER HASELKORN, and ROBERTA

HASELKORN (a.k.a RO~ERTA BERGMAN), of the crime of FALSIFYING BUSINESS

RECORDS IN THE FIRST DEGREE, in violation of Penal Law Section 175.10, committed as

follows:

       The defendants, while acting in concert, in the County of Kings and elsewhere, on or about

June 14, 2017 with intent to defraud, including an intent to commit another crime or to aid or

conceal the commission thereof, inade or caused to be made a false entry in the business records

of an enterprise, to wit: an NF3 Form and accompanying Initial Visit report submitted to Liberty

Mutual for Witness Five.



                                        COUNT FIFTY

       THE GRAND JURY OF THE COUNTY OF KINGS, by this indictment, accuses the

defendants DAVID SAFIR (a.k.a. DIMA), ALEXANDER HASELKORN, and ROBERTA

HASELKORN (a.k.a ROBERTA BERGMAN), of the crime of FALSIFYING BUSINESS

RECORDS IN THE FIRST DEGREE, in violation of Penal Law Section 175.10, committed as




                                               25
 Case 20-01405-JKS       Doc 10-5 Filed 09/08/20         Entered 09/08/20 00:20:23       Desc
                       Exhibit Exhibit C- Indictment     Page 26 of 32



follows:

       The defendants, while acting in concert, in the County of Kings and elsewhere, on or about

June 16, 2017, with intent to defraud, including an intent to commit another crime or to aid or

conceal the commission thereof, made or caused to be made a false entry in the business records

of an enterprise, to wit: an NF3 Form and accompanying Report of Somatosensory Evoked

Potentials (SSEP) from Lower Extremities submitted to Liberty Mutual for Witness Five.



                                     COUNT FIFTY-ONE

       THE GRAND JURY OF THE COUNTY OF KINGS, by this indictment, accuses the

defendants DAVID SAFIR (a.k.a. DIMA), ALEXANDER HASELKOR,N, and ROBERTA

HASELKORN (a.k.a ROBERTA BERGMAN), of the crime of FALSIFYING BUSINESS

RECORDS IN THE FIRST DEGREE, in violation of Penal Law Section 175.10, committed as

follows:

       The defendants, while acting in concert, in the County of Kings and elsewhere, on or about

June 14, 2017 with intent to defraud, including an intent to commit another crime or to aid or

conceal the commission thereof, made or caused to be made a false entry in the business records

of an enterprise, to wit: an NF3 Form and accompanying Range of Motion Exam report submitted

to Liberty Mutual for Witness Six.



                                     COUNT FIFTY-TWO

           THE GRAND JURY OF THE COUNTY OF KINGS, by this indictment, accuses the

defendants DAVID SAFIR (a.k.a. DIMA), ALEXANDER HASELKORN, and ROBERTA

HASELKORN (a.k.a ROBERTA BERGMAN), of the crime of FALSIFYING BUSINESS




                                               26
  Case 20-01405-JKS        Doc 10-5 Filed 09/08/20        Entered 09/08/20 00:20:23        Desc
                         Exhibit Exhibit C- Indictment    Page 27 of 32



RECORDS IN THE FIRST DEGREE, in violation of Penal Law Section 175.10, committed as

follows:

        The defendants, while acting in concert, in the County of Kings and elsewhere, on or about

July 7, 2017, with intent to defraud, including an intent to commit another crime or to aid or

conceal the commission thereof, made or caused to be made a false entry in the business records

of an enterprise, to wit: an NF3 Form and accompanying Range of Motion Exam report submitted

· to Liberty Mutual for Witness Six.



                                       COUNT FIFTY-THREE

        THE GRAND JURY OF THE COUNTY OF KINGS, by this indictment, accuses the

 defendants DAVID SAFIR (a.k.a. DIMA), ALEXANDER HASELKORN, and ROBERTA

 HASELKORN (a.k.a ROBERTA BERGMAN), of the crime of FALSIFYING BUSINESS

 RECORDS IN THE FIRST DEGREE, in violation of Penal Law Section 175.10, committed as

 follows:

        The defendants, while acting in concert, in the County of Kings and elsewhere, on or about

 March 24, 2017 with intent to defraud, including an intent to commit another crime or to aid or

 conceal the commission thereof, made or caused to be made a false entry in the business records

 of an enterprise, to wit: an NF3 Form and accompanying Initial Visit report submitted to GEICO

 for Witness Seven.



                                       COUNT FIFTY-FOUR

           THE GRAND JURY OF THE COUNTY OF KINGS, by this indictment, accuses the

 defendants DAVID SAFIR (a.k.a. DIMA), ALEXANDER HASELKORN, and ROBERTA




                                                27
 Case 20-01405-JKS         Doc 10-5 Filed 09/08/20         Entered 09/08/20 00:20:23         Desc
                         Exhibit Exhibit C- Indictment     Page 28 of 32



HASELKORN (a.k.a ROBERTA BERGMAN), of the crime of FALSIFYING BUSINESS

RECORDS IN THE FIRST DEGREE, in violation of Penal Law Section 175.10, committed as

follows:

       The defendants, while acting in concert, in the County of Kings and elsewhere, on or about

May 3, 2017 with intent to defraud, including an intent to commit another crime or to aid or conceal

the commission thereof, made or caused to be made a false entry in the business records of an

enterprise, to wit: an NF3 Form and accompanying Medical Re-Evaluation report submitted to

GEICO for Witness Seven.



                                     COUNT FIFTY-FIVE

       THE GRAND JURY OF THE COUNTY OF KINGS, by this indictment, accuses the

defendants DAVID SAFIR (a.k.a. DIMA), ALEXANDER HASELKORN, and ROBERTA

HASELKORN (a.k.a ROBERTA BERGMAN), of the crime of FALSIFYING BUSINESS

RECORDS IN THE FIRST DEGREE, in violation of Penal Law Section 175.10, committed as

follows:

        The defendants, while acting in concert, in the County of Kings and elsewhere, on or about

January 10, 2017 with intent to defraud, including an intent to commit another crime or to aid or

conceal the commission thereof, made or caused to be made a false entry in the business records

of an enterprise, to wit: an NF3 Form and accompanying Initial Visit report submitted to Amica

for Witness Eight.




                                                 28
 Case 20-01405-JKS       Doc 10-5 Filed 09/08/20         Entered 09/08/20 00:20:23        Desc
                       Exhibit Exhibit C- Indictment     Page 29 of 32



                                     COUNT FIFTY-SIX

       THE GRAND JURY OF THE COUNTY OF KINGS, by this indictment, accuses the

defendants DAVID SAFIR (a.k.a. DIMA), ALEXANDER HASELKORN, and ROBERTA

HASELKORN (a.k.a ROBERTA BERGMAN), of the crime of FALSIFYING BUSINESS

RECORDS IN THE FIRST DEGREE, in violation of Penal Law Section 175.10, committed as

follows:

       The defendants, while acting in concert, in the County of Kings and elsewhere, on or about

May 11, 2017 with intent to defraud, including an intent to commit another crime or to aid or

conceal the commission thereof, made or caused to be made a false entry in the business records

of an enterprise, to wit: an NF3 Form and accompanying Medical Re-Evaluation report submitted

to Amica for Witness Eight.



                                   COUNT FIFTY-SEVEN

       THE GRAND JURY OF THE COUNTY OF KINGS, by this indictment, accuses the

defehdants DAVID SAFIR (a.k.a. DIMA), ALEXANDER HASELKORN, and ROBERTA

HASELKORN (a.k.a ROBERTA BERGMAN), of the crime of FALSIFYING BUSINESS

RECORDS IN THE FIRST DEGREE, in violation of Penal Law Section 175.10, committed as

follows:

       The defendants, while acting in concert, in the County of Kings and elsewhere, on or about

March 16, 2017 with intent to defraud, including an intent to commit another crime or to aid or

conceal the commission thereof, made or caused to be made a false entry in the business records

of an enterprise, to wit: an NF3 Form and accompanying Initial Visit report submitted to GEICO

for Witness Nine.




                                               29
 Case 20-01405-JKS       Doc 10-5 Filed 09/08/20         Entered 09/08/20 00:20:23        Desc
                       Exhibit Exhibit C- Indictment     Page 30 of 32



                                   COUNT FIFTY-EIGHT

       THE GRAND JURY OF THE COUNTY OF KINGS, by this indictment, accuses the

defendants DAVID SAFIR (a.k.a. DIMA), ALEXANDER HASELKORN, and ROBERTA

HASELKORN (a.k.a ROBERTA BERGMAN), of the crime -of FALSIFYING BUSINESS

RECORDS IN THE FIRST DEGREE, in violation of Penal Law Section 175.10, committed as

follows:

       The defendants, while acting in concert, in the County of Kings and elsewhere, on or about

June 20, 2017 with intent to defraud, including an intent to commit another crime or to aid or

conceal the commission thereof, made or caused to be made a false entry in the business records

of an enterprise, to wit: an NF3 Form and accompanying Medical Re-Evaluation report submitted

to GEICO for Witness Nine.



                                    COUNT FIFTY-NINE

       THE GRAND JURY OF THE COUNTY OF KINGS, by this indictment, accuses the

defendants DAVID SAFIR (a.k.a. DIMA), ALEXANDER HASELKORN, ROBERTA

HASELKORN (a.k.a ROBERTA BERGMAN), NADEZHDA URSULOVA and TIMOTHY

RUSSELL (a.k.a. THERON, a.k.a. MARCUS MONTGOMERY), of the crime of SCHEME TO

DEFRAUD IN THE FIRST DEGREE, in violation of Penal Law Section 190.65(1 )(b), committed

as follows:

       The defendants, while acting in concert, during a period from about July 1, 2016 to July

31, 2017, in the County of Kings and elsewhere, engaged in a scheme constituting a systematic

ongoing course of conduct with intent to defraud more than one person or to obtain property from




                                               30
 Case 20-01405-JKS        Doc 10-5 Filed 09/08/20           Entered 09/08/20 00:20:23        Desc
                        Exhibit Exhibit C- Indictment       Page 31 of 32



more than one person by false or fraudulent pretenses, representations, or promises, and so

obtained property with a value in excess of one thousand dollars from one or more such persons.



                                         COUNT SIXTY

       THE GRAND JURY OF THE COUNTY OF KINGS, by this indictment, accuses the

defendant    THERON       GRINAGE        (a.k.a.    TIMOTHY       RUSSELL,       a.k.a.   MARCUS

MONTGOMERY), of the crime of PRACTICING OR APPEARING AS ATTORNEY-AT-LAW

WITHOUT BEING ADMITJ;'ED AND REGISTERED, in violation of Section 478 of the

Judiciary Law, committed as follows:

               The defendant, on or about February 23, 2017 in the County of Kings and

elsewhere, practiced or appeared as an attorney-at-law or as an attorney and counselor-at-law for

a person other than himself in a court of record in this state, or furnished attorneys or counsel or

an attorney and counsel to render legal services, or held himself out to the public as being entitled

to practice law as aforesaid or in any other manner, or assumed to be an attorney or counselor-at-·

law, or assumed, used, or advertised the title of lawyer, or attorney and counselor-at-law, or

attorney-at-law or counselor-at-law, or attorney, or counselor, or attorney and counselor, or

equivalent terms in any language, in such manner as to convey the impression that he was a legal

practitioner of law or in any manner to advertise that he either alone or together with any other

persons or person had, owned, conducted or maintained a law office or law and collection office,

or office of any kind for the practice of law, without having first been duly and regularly licensed

and admitted to practice law in the courts of record of this state, and without having taken the

constitutional oath.




                                                   31
 Case 20-01405-JKS         Doc 10-5 Filed 09/08/20           Entered 09/08/20 00:20:23         Desc
                         Exhibit Exhibit C- Indictment       Page 32 of 32



                                      COUNT SIXTY-ONE

       THE GRAND JURY OF THE COUNTY OF KINGS, by this indictment, accuses the

defendant    THERON        GRINAGE        (a.k.a.   TIMOTHY        RUSSELL,       a.k.a.   MARCUS

MONTGOMERY), of the crime of PRACTICING OR APPEARING AS ATTORNEY-AT-LAW

WITHOUT BEING ADMITTED AND REGISTERED, in violation of Section 478 of the

Judiciary Law, committed as follows:

               The defendant, on or about March 6, 2017, in the County of Kings and elsewhere,

practiced or appeared as an attorney-at-law or as an attorney and counselor-at-law for a person

other than himself in a court of record in this state, or furnished attorneys or counsel or an attorney

and counsel to render legal services, or held himself out to the public as being entitled to practice

law as aforesaid or in any other manner, or assumed to be an attorney or counselor-at-law, or

assumed, used, or advertised the title of lawyer, or attorney and counselor-at-law, or attorney-at-

law or counselor~at-law, or attorney, or counselor, or attorney and counselor, or equivalent terms

in any language, in such manner as to convey the impression that he was a legal practitioner of law

or in any manner to advertise that he either alone or together with any other persons or person had,

owned, conducted or maintained a law office or law and collection office, or office of any kind for

the practice of law, without having first been duly and regularly licensed and admitted to practice

law in the courts of record of this state, and without having taken the constitutional oath.




                                                         BARBARA D. UNDERWOOD
                                                         NEW YORK STATE
                                                         ATTORNEY GENERAL




                                                    32
